[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S APPLICATION FORPROTECTION FROM FORECLOSURE ACTION
The defendant's motion dated September 2, 1997, was brought CT Page 13299 on for hearing on November 3, 1997, and briefs were thereafter entertained from lender, debtor, and debtor's ex-wife.
The court has determined that defendant Roy Schiller is eligible and entitled to a measure of protection afforded by statute in this foreclosure action, per Connecticut General Statutes § 49-31f. It has also concluded that it is likely that homeowner Schiller will be able to make timely payments on a restructured mortgage commencing at the end of the restructure period. Further, the court has not been led to conclude and thus does not conclude that lender Home Savings of America will suffer substantial prejudice.
As a result, it is ordered that the mortgage debt be restructured as follows:
a. no payment need be made on the mortgage for six (6) months; except that
b. 25 percent of the debtor's net income per month shall be submitted during said period;
c. at the end of said restructuring period, the newly restructured debt shall be calculated by lender in accordance with the provisions of Connecticut General Statutes § 49-31i
and its subsections.
So ordered,
Nadeau, J.